COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
IN RE: PRISCILA ARMENDARIZ                                      No. 08-21-00113-CV
MIRAMONTES, INDIVIDUALLY, AND   §
AS INDEPENDENT ADMINISTRATOR OF                            AN ORIGINAL PROCEEDING
THE ESTATE OF ALEJANDRO         §
FRANCISCO FERNANDEZ VALLES,                                       IN MANDAMUS
                                §
                    Relator.
                                §

                                          O R D E R

        Pending before the Court is Real Party in Interest’s second motion for extension of time to

file response to Relator’s Petition for Writ of Mandamus and for extension to stay proceedings.

The motion is GRANTED.

        Therefore, Real Party in Interest’s response to Relator’s Petition for Writ of Mandamus is

due September 9, 2021, and the stay of trial court proceedings is extended until September 16,

2021.

   IT IS SO ORDERED this 19th day of August, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.